LINE OF CREDIT AGREEMENT

 

THIS LINE OF CREDIT AGREEMENT (this “Agreement”) is effective as of the 12th day
of March, 2020 (the “Effective Date”), by and between [_________] (“Lender”),
and Summer Energy Holdings, Inc., a Nevada corporation (“Borrower”). 

 

RECITALS

 

WHEREAS, Borrower desires to borrow from Lender a maximum principal amount of
One Million Dollars ($1,000,000) (the “Maximum Amount”) to be used by Borrower
for working capital and other purposes as determined by the board of directors
of Borrower; and 

 

WHEREAS, pursuant to the terms of this Agreement, Lender desires to loan to
Borrower an amount not to exceed the Maximum Amount.  

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto do hereby mutually covenant and agree as follows: 

 

1.Periodic Loans.  During the term hereof, Lender hereby agrees to make periodic
loans to Borrower as requested from time to time by Borrower, so long as the
aggregate principal amount outstanding at any time does not exceed the Maximum
Amount.  During the term hereof, from time to time Borrower shall notify Lender
of Borrower’s request to borrow funds pursuant to this Agreement.  For each
request to borrow funds, Borrower, through a duly authorized officer, shall
deliver to Lender a completed “Request to Borrow Funds,” substantially in the
form attached as Exhibit A and incorporated herein by this reference (the
“Request”).  Lender shall remit the loan amount requested by wire transfer in
immediately payable U.S. funds to Borrower’s designated account at Comerica Bank
by the end of the second business day following Lender’s receipt of the Request.
 Lender shall document loans hereunder by making notations to a “Schedule of
Loan Advances and Repayments,” substantially in the form attached as Exhibit B
and incorporated herein by this reference. 

 

2.Interest.  Simple interest shall accrue on the unpaid principal balance
outstanding under this Agreement at the rate of five percent (5%) per annum.
Interest will be calculated on the basis of a 365-day year. 

 

3.Payments.  Borrower promises to pay to Lender or its order, in lawful money of
the United States of America, the principal sum of the lesser of (i) the Maximum
Amount and (ii) the aggregate unpaid principal balance outstanding, together
with interest on the unpaid balance as set forth herein, on or before the
Maturity Date.  Borrower may, but is not obligated to, make payments to Lender
in more frequent installments at any time without penalty.  Each payment
hereunder shall be credited to Borrower’s account on the date that such payment
is actually received by Lender.  Each payment shall be applied first to the
interest outstanding, and then to the principal outstanding.  The unpaid
principal and all accrued but unpaid interest shall be due and payable in full
by Borrower no later than May 15, 2023 (the “Maturity Date”).  Borrower shall
make all payments via wire transfer to an account designated by Lender. 

 

 

 

4.Term.  This Agreement shall commence as of the Effective Date, and shall
terminate on the Maturity Date, unless terminated earlier pursuant to the
default provisions set forth in Section 5 of this Agreement or unless terminated
earlier or extended upon mutual written consent of the parties hereto.   

 

5.Default Provisions.  The occurrence of one (1) or more of the following events
shall constitute an event of default hereunder: 

 

(a)The nonpayment of any principal and/or interest of the loans described herein
when the same shall have become due and payable; 

 

(b)Failure by Borrower to perform any other obligation under this Agreement, and
failure to cure such default within forty-five (45) days after written notice
from Lender; 

 

(c)The entry of a decree or order by a court having proper jurisdiction
adjudicating Borrower as bankrupt or insolvent, or approving as properly filed a
petition seeking reorganization, arrangement, adjustment or composition of or in
respect of Borrower under the federal Bankruptcy Act or any other applicable
federal or state law, or appointing a receiver, liquidator, assignee or trustee
of Borrower, or any substantial part of its property, or ordering the winding up
or liquidation of its affairs, and the continuance of any such decree or order
unstayed and in effect for a period of sixty (60) consecutive calendar days; 

 

(d)The filing by Borrower of proceedings to be adjudicated as bankrupt or
insolvent, or the consent by it to the filing of bankruptcy or insolvency
proceedings against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under the federal Bankruptcy Act or any other
applicable federal or state law, or the consent by it to the filing of any such
petition or to the appointment of a receiver, liquidator, assignee or trustee of
Borrower, or of any substantial part of its property, or the making by it of an
assignment for the benefit of creditors or the admission by it in writing of its
inability to pay its debts generally as they become due, or the taking of
corporate action by Borrower in furtherance of any such action; or 

 

(e)Default in the obligation of Borrower to any person for borrowed money, other
than the loans described herein, which shall continue for a period of sixty (60)
consecutive calendar days. 

 

6.Acceleration.  At the option of Lender, and without demand or notice, all
principal and any unpaid interest shall become immediately due and payable upon
an event of default as set forth in Section 5 above. 

 

7.Security.  Repayment of the principal and interest due hereunder shall not be
secured by a security interest in any tangible or intangible property of
Borrower.   

 

8.Miscellaneous.   

 

8.1.Headings.  All headings set forth in this Agreement are intended for
convenience only and shall not control or affect the meaning, construction or
intent of this Agreement or any provision thereof. 

 

8.2.Severability.  In the event any provision of this Agreement shall be held
invalid or unenforceable according to law, such holding or action shall not
invalidate or render unenforceable any other provision hereof.  The foregoing
provision, however, shall not apply in relation to the obligations of Borrower
to repay principal or to pay interest under this Agreement. 

 

8.3.Counterparts.  This Agreement may be executed in counterparts, including by
electronic transmission or facsimile, each of which shall be an original, but
all of which shall constitute one and the same instrument. 

 

8.4.Entire Agreement.  This Agreement contains the entire agreement between the
parties and supersedes any prior negotiations, agreements, or understandings
between the parties, whether oral or written, concerning the subject matter
hereof. 

 

8.5.Amendments; Assignment.  This Agreement may not be amended nor may any
rights hereunder be waived except by an instrument in writing signed by the
parties hereto.  A party’s rights and duties under this Agreement may be
assigned by such party only with the written consent of the other party. 

 

8.6.Time of Essence.  It is agreed that time is of the essence hereunder. 

 

8.7.Governing Law. This Agreement, and the application or interpretation
thereof, shall be governed exclusively by its terms and by the laws of the State
of Texas determined without regard to conflict-of-law principles.  The parties
hereto agree that in any action relating to or arising from this Agreement, the
State of Texas is hereby designated as the proper jurisdiction and venue to hear
such action.  The parties hereto hereby agree to bring any such action before
the federal or state courts in Houston, Texas and, in addition, to submit
themselves to the jurisdiction of the courts located in Houston, Texas. 

 

8.8.Binding Agreement.  Except as herein otherwise specifically provided, this
Agreement shall be binding upon and inure to the benefit of the parties hereunto
and their successors and assigns. 

 

8.9.Attorneys’ Fees.  Should any party hereto reasonably retain counsel for the
purpose of enforcing or preventing the breach of any rights hereunder,
including, but not limited to, instituting any action or proceeding to enforce
any provision hereof, for damages by reason of any alleged breach of any
provision hereof, for a declaration of such party’s rights or obligations
hereunder or for any other judicial remedy, then if said matter is settled by
judicial determination (which term includes arbitration), the prevailing party
(whether at trial or on appeal) shall be entitled, in addition to such other
relief as may be granted, to be reimbursed by the losing party for all
reasonable costs and expenses incurred thereby, including, but not limited to,
all attorneys’ and expert witness fees and costs actually incurred for the
services rendered to such prevailing party.  Further, the prevailing party shall
be entitled to additional awards of attorneys’ and expert witness fees for
services reasonably rendered in aid of enforcing such judgment or award or in
collecting any monies awarded therein. 

 

8.10.No Presumption.  Should any provision of this Agreement require judicial
interpretation, the court interpreting or consulting the same shall not apply a
presumption that the terms hereof shall be more strictly construed against a
party hereto, by reason of the rule of construction that a document is to be
construed more strictly against the person who himself or through his agents
prepared the same, it being acknowledged that both parties hereto have
participated in the preparation hereof. 

 

[The remainder of this page is intentionally left blank.]

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have read and signed this Line of Credit
Agreement as of the Effective Date.    

 

 

LENDER:

 

 

[_________]

 

BORROWER:

 

SUMMER ENERGY HOLDINGS, INC.

a Nevada corporation

 

By:

/s/ Jaleea P. George

Its:

Chief Financial Officer

--------------------------------------------------------------------------------



EXHIBIT A

 

REQUEST TO BORROW FUNDS

 

Pursuant to that certain Line of Credit Agreement, signed and dated as of March
11, 2020 (the “Agreement”), Summer Energy Holdings, Inc., a Nevada corporation
hereby requests funds from [_________], in the amount of
______________________________ Dollars ($____________________). 

 

 

Dated the _____ day of ________________, 20__. 

 

 

SUMMER ENERGY HOLDINGS, INC. 

 

 

By: ____________________________ 

Name: __________________________   

Its: _____________________________    

--------------------------------------------------------------------------------



EXHIBIT B

 

 

SCHEDULE OF LOAN ADVANCES AND REPAYMENTS

 

Pursuant to that certain Line of Credit Agreement dated as of March 12, 2020
between [_________], an individual, as Lender, and Summer Energy Holdings, Inc.,
a Nevada corporation, as Borrower.

 

Date of Advance

Amount Advanced

Date of Repayment

Repayment Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 